DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, please replace “in such a way that” with “such that”.  

Claim 1 is objected to because of the following informalities:  In line 7, please insert “two or more” prior to “gas phase”.  

Claim 1 is objected to because of the following informalities:  In line 11, please delete that dash between “Dpic” and “(A)”.  

Claim 1 is objected to because of the following informalities:  In line 12, please replace “the gas phase” with “a gas phase” as there is insufficient antecedent basis for the term “gas phase polymerization” (that is in question).  

Claim 3 is objected to because of the following informalities:  In line 3, please replace “with at least one” with “in at least one”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 1, delete “so as”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 5, please replace “with at least one” with “in at least one”.  

Claim 3 is objected to because of the following informalities:  On page 4, lines 5 and 6, delete “so as”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 7, the phrase “is such a propylene copolymer that” is superfluous and may be deleted.  

Claim 3 is objected to because of the following informalities:  On page 4, line 8, please replace “unit(s)” with “unit”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 9, please replace “in such a way that content” with “such that a content”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 10, please replace “unit(s)” with “unit”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 11, please replace “but less” with “and less”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 11, please insert a comma between “15wt%” and “where”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 13, the phrase “is such a propylene copolymer that” is superfluous and may be deleted.  

Claim 3 is objected to because of the following informalities:  On page 4, line 14, please replace “unit(s)” with “unit”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 15, please replace “in such a way that content” with “such that a content”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 16, please replace “unit(s)” with “unit”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 17, please replace “but not more” with “and not more”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 17, please insert a comma between “80wt%” and “where”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 19, delete “such”.  


Claim 3 is objected to because of the following informalities:  On page 4, line 19, delete “such”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 21, please replace “in such a way that content” with “such that a content”.  

Claim 3 is objected to because of the following informalities:  On page 4, line 22, please insert a comma between “more” and “where”.  

Claim 4 is objected to because of the following informalities:  In line 2, please replace “with the gas” with “in a gas”.  

Claim 4 is objected to because of the following informalities:  In line 4, please replace “monomer” with “monomer(s)”.  

Claim 4 is objected to because of the following informalities:  In line 4, please replace “with a liquid” with “in a liquid”.  

Claim 4 is objected to because of the following informalities:  In line 5, delete “so as”.

Claim 6 is objected to because of the following informalities:  In line 2, please insert “a” prior to “content”.  
  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 is drawn to a method but, the claim does not set forth any steps involved in the method.  Therefore, it is unclear what method applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Dependent claims 2-7 are subsumed under the rejection.  
 
Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at lines 5 and 6 state that a total number of the liquid phase polymerization reactor(s) and the gas phase polymerization reactor(s) is three or more.  It is unclear whether the condition of using three or more reactors applies only to the polymerization system comprising a liquid phase polymerization reactor(s) and a gas phase polymerization reactor(s) or whether it applies also to the polymerization system comprising a two or more gas phase polymerization reactors.  The confusion lies in use of two distinct terms “gas phase polymerization reactors” and “gas phase polymerization reactor(s)”.     

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim lacks nexus between “the propylene copolymer produced”, recited on page 4, line 19, and the “propylene polymer”, recited in line 1 of claim 1.  Thus, it is unclear whether the “propylene polymer” is actually prepared by claimed method.  
 
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim appears to depend from claim 3, since it is claim 3, rather than claim 2, that describes use of a gas phase polymerization reactor (i) for the first gas phase polymerization.   

Specification
The disclosure is objected to because of the following informalities:  
The description, “fluidized bed reactor 21”, recited on page 46, is inconsistent with the description, “gas phase polymerization reactor 21”, recited on page 39.  
The description, “bed section 29”, recited on page 46, is inconsistent with the description, “fluidized bed”, recited on page 39.  


Drawings
Figure 2 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes reference character 24 not mentioned in the description.  
Figure 3 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes reference characters 31, 32, and 38 not mentioned in the description.  
Figure 4 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes reference characters 41, 42, 411, and 412 not mentioned in the description.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.





Allowable Subject Matter
Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and the accompanying PTO-892.  None of cited prior art teaches the invention of instant claims.  Claims are not in condition for allowance.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        October 21, 2022